Citation Nr: 0505889	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  98-00 514A	)	DATE
	)
	)

THE ISSUE

Whether a September 4, 1997 decision of the Board of 
Veterans' Appeals denying entitlement to service connection 
for the cause of the veteran's death should be revised or 
reversed on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


ADMINISTRATIVE REFERRAL

The veteran served on active duty from May 1941 to August 
1945.  He died on April 1994 and the appellant is his 
surviving spouse.

This matter comes before the Board on the appellant's motion 
to revise the September 4, 1997 decision of the Board that 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that clear and 
unmistakable error (CUE) was committed by the Board.

In August 2000, the Board referred this matter to the agency 
of original jurisdiction, the St. Petersburg Regional Office 
(RO), to ensure completeness of the record pursuant to 38 
C.F.R. Section 20.1405(e).  The RO was specifically directed 
to obtain VA treatment records dated in March and April 1994, 
including the VA hospital summary report from the veteran's 
final hospitalization.  Unfortunately, the record has been 
returned to the Board without having the requested documents 
associated with the claims folder.  As a consequence, the 
Board must again refer this case to the RO to ensure 
completeness of the record in an effort to best serve the 
appellant.

Therefore, the RO is directed to take the following action:

1.  The RO should obtain and associate 
with the claims folder all VA treatment 
records dated in March and April 1994, 
including the discharge summary following 
a March 1994 knee surgery and discharge 
summary following the veteran's April 
1994 terminal hospital stay.

2.  After all evidence has been 
associated with the claims folder, the 
case should be returned to the Board.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


